Deen, Presiding Judge.
Kerry Acrey filed a notice of appeal from his conviction of reckless conduct and it was docketed on June 5, 1987. He filed a motion for an extension of time in which to file the enumeration of error and brief, and the extension was granted until July 9, 1987. He has not filed anything to date. On June 15, 1987, the State filed a motion to dismiss the appeal contending that it was untimely filed.
1. Appellant was tried on September 30, 1986, and a motion for a new trial was filed October 27, 1986. This motion was denied on February 27, 1987. While the ruling on that motion was pending, he filed an extraordinary motion for new trial based on newly discovered evidence. That motion was denied on March 12, 1987. The court held that the witness who was claimed to be the newly discovered evidence could have been produced at trial. It is obvious from the dates of the motions involved that appellant did not need to file an extraordinary motion for a new trial because his motion for a new trial was pending and he could have simply amended it. We will therefore consider it as an amendment to his motion for a new trial and consider the appeal from this order as the date from which his time for appeal began to run. His appeal was therefore timely filed. The State’s motion to dismiss is denied.
2. Appellant has failed to respond to this court’s order requiring him to file an enumeration of errors and a brief. We must follow the whole court case of Conyers v. State, 183 Ga. App. 591 (359 SE2d 454) (1987), and review the record, although the holding in Conyers has rendered an order of this court lifeless and meaningless. We have examined the record that was submitted on appeal and find no error.

Judgment affirmed.


Birdsong, C. J., concurs. Pope, J., concurs in the judgment only.